   Case 2:18-cr-00079-JMV Document 118 Filed 05/06/20 Page 1 of 3 PageID: 495


                             ARSENEAULT & FASSETT, LLP
JACK ARSENEAULT                       ATTORNEYS AT LAW                       JOHN J. ROBERTS+
DAVID W. FASSETT                                                             GREGORY D. JONES
ANGEL M. DeFILIPPO                     560 MAIN STREET
                                   CHATHAM, NEW JERSEY 07928                 + ALSO ADMITTED IN NEW YORK
                                           (973) 635-3366
                                        FAX (973) 635-0855
                                     EMAIL info@af-lawfirm.com




                                             May 6, 2020

Via ECF Only

Hon. John Michael Vazquez, USDJ
U.S. Courthouse & Post Office Building
2 Federal Square
Newark, NJ 07101

       Re:     United States v. Joseph Taub
               Criminal. No. 18-79

Dear Judge Vazquez:

        We submit this letter in response to the Government’s letter submission, dated May 5, 2020, by
which it noticed the Court of its intent to unilaterally void its own plea agreement—in the absence of
Defendant’s breach—if Defendant’s plea is not entered by May 29, 2020. The Government neither
cites authority for its ability to do so nor argues that the plea agreement will be frustrated in any way
if not entered by May 29, 2020. Accordingly, we cannot but object to its stated ability to void a valid
and binding plea agreement in the absence of Defendant’s breach.

       The above notwithstanding, we recognize that the Court may order an in-person plea hearing if
Mr. Taub does not consent to proceed with same through video. It is to that possibility that we direct
the remainder of this letter, explaining certain circumstances as they relate to Mr. Taub.

        As the Government well knows, Mr. Taub and his immediate family have been profoundly
affected by the ongoing pandemic. His wife’s father, with whom they were all very close, died of
COVID-19 complications after spending considerable time in intensive care. Mr. Taub’s father, as well,
was hospitalized with the virus and placed in intensive care, but fortunately appears to be recovering.
Mr. Taub himself and several of his six young children, including a five-month-old, have contracted
the virus and were unable to receive medical treatment for extended periods of time. Many of them,
including the infant, remain symptomatic. Several of Mr. Taub’s siblings and their families have also
contracted the virus and suffered acutely. And through all this, their forced isolation, particularly as
members of a tight-knit community and especially during a time of grieving, has wreaked havoc on
their mental states and general well-being.

        On top of the mental and physical trauma the Taubs have and continue to suffer, Mr. Taub’s
wife’s design business, which has been the family’s sole source of income, has come to a complete halt
   Case 2:18-cr-00079-JMV Document 118 Filed 05/06/20 Page 2 of 3 PageID: 496




ARSENEAULT & FASSETT, LLP
      ATTORNEYS AT LAW




for obvious reasons. What’s more, their inability to file tax returns for the past few years while Mr.
Taub’s cases remained pending has left her unable to apply for the small business loans and other
government relief made available in response to the ongoing pandemic. This has left the Taub family
utterly dependent on support from within their community to cover their basic needs, as well as unable
to pay for repairs to leaks in their home which would obviate their need to have buckets and pots placed
about their house whenever it rains.

        Simply put, Mr. Taub, his wife, and their six kids have all suffered acutely and been traumatized
by the ongoing pandemic, and they understand the dangers of this virus in ways that all of us can only
hope we never will. As it remains unknown whether Mr. Taub or his family have fully recovered from
COVID-19 or, even if they have, whether antibodies immunize one from contracting the virus a second
time or whether there is not also a mutated variant of the virus, they are deathly afraid of unnecessary
trips outside their family home.

        Mr. Taub negotiated and entered into the plea agreement in good faith and was fully committed
to enter his plea on March 27, 2020. That good faith and commitment remains the same today. As the
Court is aware, the entrance of a guilty plea is a serious and solemn affair never to be taken lightly. Mr.
Taub understands that and desires to enter his plea in person, as is his right. With this knowledge, it is
hard to understand the Government’s seemingly arbitrary insistence upon risking the safety and health
of Mr. Taub as well as that of the Court, court personnel, the reporter, and all counsel, knowing full-
well that some of those number (including one of the undersigned) and members of their immediate
families are or may be regarded to be at heightened risk of an adverse outcome should they contract
this virus.

        It is for that reason that we respectfully requested that Mr. Taub’s plea hearing be rescheduled
“to a date after the ongoing health crisis has abated” and the courts have been returned to normal
function. Now, in light of the Government’s letter, it seems it must be said that if, indeed, Mr. Taub is
ordered to appear for a hearing scheduled before such time as he, his family, and others involved can
feel safe doing so, that he will so obey but that such obedience will have been effectively coerced,
without apparent purpose and at potentially transcendent cost.

       Mr. Taub was and is ready and willing to proceed with the plea hearing. The world changed
and has delayed the process, but the plea agreement remains the same and isn’t going anywhere as
humanity battles a novel virus. Mr. Taub remains committed to that agreement and will enter his plea
when so ordered by the Court. For all the reasons set forth above, we again respectfully request that
same not be until the ongoing public health crisis has abated.
      Case 2:18-cr-00079-JMV Document 118 Filed 05/06/20 Page 3 of 3 PageID: 497




ARSENEAULT & FASSETT, LLP
        ATTORNEYS AT LAW




                                      Respectfully,



                                      /s/ Jack Arseneault



                                      /s/ Greg Jones


cc:      Joseph Taub
         Daniel V. Shapiro, AUSA
         Catherine R. Murphy, AUSA
         Jennifer S. Kozar, AUSA
